DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 13-28 allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 13-26 are patentable over the prior art of record because the teachings of the references taken as a whole do not show or render obvious the combination set forth in claims 13, including every structural element recited in the claims.  Specifically, prior art of record does not teach or disclose the following:  “A working device for carrying out installation or maintenance work in an elevator shaft, the working device comprising: a working platform having a standing surface and a railing, the standing surface providing space for at least one person to stand and the railing surrounding the standing surface at least in part, the standing surface and the railing being positioned within an elevator shaft when the working platform is installed in the elevator shaft: an additional platform attached to the railing of the working platform, the additional platform having an additional standing surface for at least one person to stand, the additional standing surface being arranged above the handrail railing; and wherein the additional standing surface, when viewed from the standing surface of the working platform, is arranged outside of the railing at least in part.”
None of the references of the prior art teach or suggest the elements of the elevator as advanced above and such do not provide the necessary motivation, absent applicant's specification, for modifying the elevator in the manner required by the claims.  
Claim 27 is patentable for the reasons identified in the Office Action dated 4/8/2022.
Claim 28 patentable over the prior art of record because the teachings of the references taken as a whole do not show or render obvious the combination set forth in claims 28, including every structural element recited in the claims.  Specifically, prior art of record does not teach or disclose the following:  “A working device for carrying out installation or maintenance work in an elevator shaft, the working device comprising: a working platform having a standing surface and a railing, the standing surface providing space for at least one person to stand and the railing surrounding the standing surface at least in part; an additional platform attached to the railing of the working platform, the additional platform having an additional standing surface for at least one person to stand, the additional standing surface being arranged above the railing; wherein the additional standing surface, when viewed from the standing surface of the working platform, is arranged outside of the railing at least in part; and wherein the additional platform is movable sideways along the railing.”
None of the references of the prior art teach or suggest the elements of the elevator as advanced above and such do not provide the necessary motivation, absent applicant's specification, for modifying the elevator in the manner required by the claims.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A RIEGELMAN whose telephone number is (571)270-7956. The examiner can normally be reached 8-6 EST Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on (571) 272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL A. RIEGELMAN
Primary Examiner
Art Unit 3654



/MICHAEL A RIEGELMAN/Primary Examiner, Art Unit 3654